t c memo united_states tax_court andrews amankwah petitioner v commissioner of internal revenue respondent docket no filed date andrews amankwah pro_se john r gilbert for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure as well as an accuracy-related - - penalty under sec_6662 in the amount of dollar_figure ' after concessions by the parties the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 we hold that he is not findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in phoenixville pennsylvania at the time that his petition was filed with the court petitioner married joyce johnson amankwah now known as joyce chester in petitioner and ms chester have a son who was born in petitioner and ms chester experienced financial difficulties during and during ms chester was forced to take time away from her schedule c business because of complications resulting from her pregnancy ms chester's schedule c business was not profitable during reporting a tt all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that there was a failure to report a taxable pension and annuities distribution in the amount of dollar_figure on the joint_return that he filed for with joyce johnson amankwah petitioner also concedes an adjustment in the amount of dollar_figure relating to an early withdrawal penalty respondent concedes an adjustment for interest_income in the amount of dollar_figure the parties agree that an adjustment in the amount of dollar_figure for miscellaneous_itemized_deductions is purely a mechanical matter finally petitioner does not contest that the penalty under sec_6662 is applicable net_loss of about dollar_figure that year petitioner was attending an m b a program in finance he also earned about dollar_figure working on a part-time basis in ms chester's schedule c business was on the rebound earning a net profit of dollar_figure that year ms chester also earned_income from two other sources in the total amount of dollar_figure in petitioner was still attending the m b a program for about half the year he received his m b a in finance in date and he earned dollar_figure working on a part-time basis faced with financial difficulties petitioner urged ms chester to withdraw funds from her retirement account he assured her that once he earned his m b a in finance he would obtain a high paying position and that they would thereafter replenish her retirement savings thus during and ms chester made a series of withdrawals from her retirement account totaling dollar_figure for and dollar_figure for gross distributions funds were distributed in the form of checks and were deposited in a joint bank account maintained and used by both petitioner and ms chester petitioner filed joint returns with ms chester for and on the return petitioner and ms chester reported a taxable pension and annuities distribution in the amount of dollar_figure on the return however they failed to report any q4e- portion of the distribution the and the returns were prepared by an accountant petitioner and ms chester were separated in date by notice_of_deficiency dated date respondent determined that on their joint_return for petitioner and ms chester failed to report taxable_distributions from ms chester's retirement account in the amount of dollar_figure petitioner filed a petition in this court requesting relief from joint_and_several_liability under sec_6015 ultimate findings_of_fact petitioner had actual knowledge of all distributions from ms chester's retirement account during the year in issue further petitioner had actual knowledge at the time that he filed the joint_return of the failure to report the taxable_distributions totaling dollar_figure from ms chester's retirement account opinion we begin with sec_6015 sec_6015 provides relief from joint_and_several_liability to any taxpayer who meets the requirements of subsection b the requirements of sec_6015 that must be met are as follows a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and ez the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election further a taxpayer may elect to seek relief from joint liability under sec_6015 if the taxpayer at the time of making the election was no longer married to or was legally_separated from the person with whom the joint_return was filed or if the taxpayer did not live together with such person for the 12-month_period preceding the election if a taxpayer elects relief under sec_6015 such taxpayer's liability for any deficiency assessed with respect to a joint_return shall not exceed the portion of such deficiency properly allocable as provided under sec_6015 to such taxpayer however such sec_6015 provides that the term understatement has the meaning given to such term by sec_6662 a -- - taxpayer may not be entitled to relief under sec_6015 if the secretary demonstrates that the taxpayer making the election had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d sec_6015 c thus as pertinent here petitioner may not be relieved from joint_and_several_liability under sec_6015 to the extent petitioner had actual knowledge or reason to know that there were taxable_distributions from ms chester's retirement account that were omitted from the joint_return further petitioner may not be relieved from joint_and_several_liability under sec_6015 to the extent petitioner had actual knowledge of the distributions from ms chester's retirement account in this regard petitioner testified that he was not aware that ms chester withdrew any funds from her retirement account and was not aware that such amounts were improperly omitted from his and ms chester's joint_return for however petitioner did not produce any evidence other than his own self-serving testimony in contrast respondent presented the testimony of petitioner failed to indicate whether he seeks relief under sec_6015 or c we therefore consider whether petitioner is entitled to relief under either subsection - ms chester who testified that not only was petitioner aware of the distributions but petitioner in fact urged her to withdraw funds from her retirement account in order to pay the couple's expenses including tuition for petitioner's postgraduate education and a downpayment on petitioner's car while he was attending the university ms chester also testified that petitioner was responsible for organizing the couple's tax records and presenting them to their accountant for the preparation of the joint_return respondent also presented certain other documentary_evidence such as records of the joint bank account held by petitioner and ms chester to establish that petitioner was aware of the taxable_distributions in 58_tc_560 we observed that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life at trial we had the opportunity to observe both petitioner and ms chester and to evaluate their demeanor as witnesses we found ms chester to be a credible and earnest witness and we are satisfied that her testimony was truthful we regret to say that we were not impressed with petitioner's demeanor we reject petitioner's testimony because we do not believe it and because it 1s contradicted by the record after considering the testimony and documentary_evidence presented and in light of --- - petitioner's level of sophistication we are convinced that petitioner was well informed of the family's finances that he took part in everyday financial decisions that he was aware of all the distributions made from ms chester's retirement account during the year in issue if not responsible for the decision to withdraw the retirement_funds and finally that he was aware of the failure to report such income on his joint_return for the year in issue petitioner also contends that he did not sign the return for the year in issue and that his signature must have been forged however we doubt the veracity of petitioner's claim in this regard on his submitted form_8857 request for innocent spouse relief petitioner specifically admitted to having signed the return declaring that when i signed the joint_return for i did not know and had no reason to know that there was a substantial_understatement of tax in addition petitioner repeatedly admitted to having intended to file and having in fact filed a joint_return for the year in issue based on the record it is clear to us that petitioner did sign and file the joint_return for the year in issue therefore because petitioner does not meet at least one of the requirements of sec_6015 and c petitioner is not entitled to relief from joint_and_several_liability see sec_6015 b c and c c --- - to reflect our disposition of the disputed issue as well as the parties' concessions decision will be entered under rule
